DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Applicant’s response with amendment filed on 5/31/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 103797385 to Furui et al.
 	Furui shows the following.
 	Claim 1. (currently amended) A light-diffuser comprising: a transparent resin (see abstract); and transparent particles (diffusion particle: abstract) dispersed in the transparent resin and formed of a first material different from the transparent resin, wherein the transparent resin has a refractive index (see “…shown in FIG. 6 using a general refractive index of light-transmitting resin 1.50 may be used to calculate result of the formula sub. …”) that is different from a refractive index of the transparent particles (silica), and at least one portion at an outer perimeter of each of the transparent particles is compatibilized with the transparent resin (compatibilizing polymer) disposed in a vicinity of each of the transparent particles, respectively, a second material of the at least one portion is formed by the first material infiltrated with the transparent resin, and surfaces of each of the transparent particles are included in the at least one portion (see “…by using solvent impregnated in the particles have, resulting in a transparent resin at least part of components easily dipped in the particles, can carry out the adjust and control of the infiltration layer diffusion transmission intensity…”)  
 	Claim 2. (Original) The light-diffuser of claim 1, wherein the transparent particles comprise transparent cross-linked resin particles (see Table 2).  
 	Claim 3. (Original) The light-diffuser of claim 1, wherein the transparent particles comprise at least one selected from a (meth)acrylic (co)polymer, a styrene-based (co)polymer, and a copolymer of a monomer comprising a (meth)acrylic monomer and a styrene-based monomer.  See “…the propylene resin, styrene resin and acrylic-styrene copolymer formed of organic particles, when the generally known manufacturing method to manufacture, sometimes all the acrylic-styrene copolymer resin as a material…”
 	Claim 4. (Original) The light-diffuser of claim 1, wherein an average diameter of primary particles of the transparent particles is in a range of 500 nm to 50 pm.  See “…for example, the range of particle size of 10.0 to 0.5 microns is suitable. In particular, the range of 8.0 to 1.0 [mu] m of grain diameter is more suitable. if the particle size is less than 0.5 microns, the antiglare film of the present invention animation anti-glare sometimes becomes inadequate, if more than 10.0, the particle is too large with respect to coating, it sometimes does not form a smooth concave-convex surface…”
 	Claim 5. (Original) The light-diffuser of claim 1, wherein the transparent particles comprise anisotropic particles.  See “…the diffusion particles with flexibility is low polymerization and crosslinking density of particles, so it is easy to change in viscosity and gelling occurs in the anti-glare coating…”
 	Claim 7. (Original) The light-diffuser of claim 1, wherein an amount of the transparent particles is in a range from 1 part by mass to 300 parts by mass, based on 100 parts by mass of the transparent resin.  See “…the content of the organic fine particles in the coating liquid (A1), is not particularly limited, with respect to radiation-curable transparent resin 100 parts by weight, preferably 0.5 to 30 parts by mass….”
 	Claim 8. (Original) The light-diffuser of claim 1, wherein the transparent resin comprises a thermoplastic resin selected from a cellulose-based polymer, a vinyl-based polymer, a (meth)acrylic polymer, a polystyrene-based polymer, a polyester-based polymer, or a polycarbonate-based polymer.  See “… as the transparent resin, but also the polymer is added to the resin composition to be used. can be listed such as polymer, polymethyl methacrylate (PMMA), cellulose (cellulose) cellulose acetate propionate (acetatepropionate) (CAP) and so on…”
 	Claim 9. (Currently Amended) The light-diffuser of claim 1, wherein the transparent resin comprises a cured product of a resin precursor compound selected from a (meth)acrylic compound, an urethane-based compound, and an epoxy-based compound, and wherein the (meth)acrylic compound contains two or more (meth)acryloyloxy groups.  See “…as the prepolymer and oligomer, can be listed urethane (meth) acrylate (urethane (meth) acrylate), polyester (meth) acrylates (polyester (meth) acrylate), epoxy (meth) acrylate (epoxy (meth) acrylate) and acrylic ester (acrylate), unsaturated polyester, epoxy resin and the like….”
 	Claim 11. (Original) The light-diffuser of claim 1, wherein the refractive index of the transparent resin is in a range of 1.35 to 1.8.  See Example 1.
 	Claim 12. (Original) The light-diffuser of claim 1, wherein a refractive index difference between the transparent particles and the transparent resin, respectively, is in a range of 0.15 to 0.4.   See “… it is preferred that the refractive index difference between the transparent resin and diffusion particles forming the antiglare layer is 0.005 to 0.25. If the refractive index difference is 0.005 or more, it is possible to suppress glare, if it is less than 0.25, diffusion transmission intensity distribution design becomes easy. The viewpoint, the refractive index difference is preferably 0.01 to 0.2, more preferably 0.015 to 0.15…”
 	Claim 13. (Original) The light-diffuser of claim 1, wherein a refractive index gradient exists among a refractive index n1 of each of the transparent particles, a refractive index n2 of the transparent resin, and a refractive index nm of surfaces of the transparent particles, respectively, and the surfaces are included in the at least one portion of the outer perimeter where the transparent particles and the transparent resin are in a compatibilized state.  Since Furui shows different refractive index of the transparent particles, the transparent resin, and the impregnated process, the claimed limitations are inherently met by the device.
 	Claim 14. (Original) The light-diffuser of claim 13, wherein the refractive index n1 of each of the transparent particles, the refractive index n2 of the transparent resin, and the refractive index nm of the surfaces of the transparent particles in the compatibilized state with the transparent resin satisfy a relationship n2 < nm < n1.  See Table 2 for the examples: particles B has a higher refractive index (1.59) compare to the transparent resin mixture (refractive index 1.51).  nm should be the value between the 1.51 and 1.59.  Similar rationale applies to claim 20.
 	Claim 15. (Original) A light diffusion film comprising at least one selected from: a light diffusion layer formed of the light-diffuser according to claim 1 (see the body of rejection of claim 1 above), an adhesive layer formed of the light-diffuser according to claim 1, wherein the transparent resin is an adhesive, and a hard coat layer formed of the light-diffuser according to claim 1, wherein the transparent resin is a hard-coating resin.  
 	Claim 16. (Original) The light diffusion film of claim 15, wherein a thickness of the light diffusion film is in a range from 1 µm to 500 µm.  See “…on the optical film by using transparent adhesive film (total light transmittance of 91% or more, haze of 0.3% or less, a thickness of 20 to 50 μ m of product, for example, NiHM series of processing (strain), etc.) to generate the manufacturing example by each antiglare layer becomes the surface of the sample side to be attached.”
 	Claim 17. (Original) The light diffusion film of claim 15, further comprising a substrate, wherein the substrate comprises a resin film comprising at least one selected from a cellulose-based polymer (see Example 1), a polyester-based polymer, and a (meth)acrylic polymer.  
 	Claim 18. (Original) A display device (see title) comprising the light diffusion film according to claim 15.  
 	Claim 19. (Original) The display device of claim 18, wherein the transparent particles comprise transparent cross-linked resin particles.  See “…as a material constituting the organic fine particles (A1), preferably made of radiation-curable transparent resin and/or solvent for swelling material, specifically, listing such as polyester (polyester) resin. styrene (styrene) resin, acrylic resin (acrylic resin), olefin (olefine) resin or copolymer of these resins and so on, especially suitable to use crosslinked acrylic resin and cross-linked acrylic-styrene copolymer resin. In addition, in this specification, the "resin" is a concept of resin component further comprises a monomer, oligomer (oligomer) and so on…”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al in view of KO 20170125700 to Kang et al.
 	Re claim 6, Furui discloses every aspect of claimed invention except for the anisotropic particles are aligned such that major axis directions thereof are oriented in approximately one direction.  Kang shows a general teaching of utilizing the anisotropic particles are aligned such that major axis directions thereof are oriented in approximately one direction.  See “…A plurality of anisotropic semiconductor nanocrystalline particles dispersed in the polymer matrix form an array aligned in its major axis direction so that the light conversion layer can emit polarized light…”  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the anisotropic particles are aligned such that major axis directions thereof are oriented in approximately one direction as shown in Kang’s device for the purpose of emitting polarized light.  It is clear this would improve the device.
 	Re claim 10, Furui discloses every aspect of claimed invention except for the claimed glass transition temperature.  Kang shows a general teaching of utilizing the claimed glass transition temperature.  See “…A plurality of anisotropic semiconductor nanocrystalline particles dispersed in the polymer matrix form an array aligned in its major axis direction so that the light conversion layer can emit polarized light…”  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed glass transition temperature as shown in Kang’s device, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883